


Exhibit 10.2


PURCHASE OPTION AGREEMENT


This Purchase Option Agreement (“Agreement”) is made and entered into as of the
17th day of September, 2014, by and between the REDEVELOPMENT AGENCY OF MIDVALE
CITY, a public agency (“Agency”) and O.COM LAND LLC, a Utah limited liability
company (“Owner”), both of whom are collectively referred to herein as the
“Parties”, and individually as a “Party.”
RECITALS:
A.Pursuant to that certain Purchase and Sale Agreement dated as of September 17,
2014 (the “Purchase Agreement”), on the date hereof the Agency sold and the
Owner purchased certain real property located at approximately 7350 South 700
West, Midvale, Utah (as more particularly described in Exhibit “A” attached
hereto, the “Property”).


B.To provide assurances to Agency that Owner shall construct the Owner
Improvements as provided in the Purchase Agreement, Agency and Owner have agreed
to enter into this Agreement providing Agency with an exclusive option to
repurchase the Property from Owner, subject to the terms, conditions and
provisions set forth herein.


C.Owner has executed this Agreement as a material inducement and condition
precedent to Agency to Close on the sale of the Property in accordance with the
terms, conditions and provisions of the Purchase Agreement and, but for the
execution of this Agreement, Agency would not have agreed to sell the Property
to Owner.


NOW, THEREFORE, the Parties agree as follows:
1.Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated into this Agreement and the matters therein are acknowledged
by the Parties hereto to be true and correct in all material respects. The
following terms shall have the meanings set forth below:


As used herein, “Termination Date” shall mean the date that is two years after
the date this Agreement is recorded.
As used herein, a “Triggering Event” shall mean the occurrence of either of the
following events: (a) Owner provides written notice to the Agency that Owner
desires to sell, ground lease or otherwise transfer the Property or (b) the
failure of Owner to provide written evidence reasonably acceptable to the Agency
that each of the Construction Commencement Conditions have been satisfied on or
before the date that is forty five (45) days before the Termination Date.
As used herein, “Construction Commencement Conditions” shall mean each of the
following conditions:
a)
Owner shall have delivered to the Contractor the “notice to proceed” under the
Construction Contract, and



b)
Contractor shall have commenced construction of the Owner Improvements pursuant
to the Construction Contract (as such terms are defined in the Purchase
Agreement).



As used herein, “Construction Loan Closing Conditions” shall mean each of the
following conditions:
a)
Owner shall have provided written evidence reasonably acceptable to the Agency
that Owner has entered into a construction loan agreement or a similar document
(the “Construction Loan Agreement”) with a financial institution to finance a
portion of the costs of the construction of the Owner Improvements, and



b)
Owner shall have provided written evidence reasonably acceptable to the Agency
that all conditions precedent to the closing of the Construction Loan Agreement
(and the making of the first disbursement thereunder) shall have been satisfied,
and that Owner’s lender is ready to close on the Construction Loan Agreement but
for the evidence of the termination of this Agreement.




1

--------------------------------------------------------------------------------




2.Purchase Option. Upon the occurrence of a Triggering Event, the Agency shall
have an exclusive option to elect to repurchase the Property (the “Option”) from
Owner on the terms and conditions specified herein by payment of the Repurchase
Price specified in Section 5 hereof to Owner.


3.Exercise of Option. Agency may exercise the Option by giving written notice to
Owner (“Agency’s Option Notice”) within ninety (90) days following the date on
which any Triggering Event occurs (the “Election Period”). In the event Agency
shall fail to deliver Agency’s Option Notice to Owner within the Election
Period, Agency shall be deemed to have waived the Option and Agency’s rights
under this Agreement shall terminate.


4.Termination of Option. The Option shall terminate on the earlier of (a) the
date Owner satisfies the Construction Loan Closing Conditions or (b) the
Termination Date, in which case the Option shall be deemed to have expired and
this Agreement shall be terminated of record.


5.Repurchase Price. In the event Agency properly exercises the Option, the
repurchase price for the Property shall be Two Million Nine Hundred Thirty Nine
Thousand One Hundred Twenty Three and 88/100 Dollars ($2,939,123.88) (the
“Repurchase Price”).


6.Closing Date. If Agency elects to exercise the Option, the closing of Agency’s
repurchase of the Property (the “Closing”) shall occur on a date specified in
writing by Agency to Owner, which date shall not be later than thirty (30) days
following the date of Agency’s delivery of Agency’s Option Notice (the “Closing
Date”).


7.Conveyance of the Demised Premises. Owner shall convey the Property by means
of a special warranty deed, subject to all matters of record except for liens
and monetary encumbrances created by Owner, the intent of the Parties being that
the Agency shall again hold fee title to the Property, subject only to such
exceptions as existed immediately prior to the date on which the Agency and
Owner entered into the Purchase Agreement. Owner shall cause any financing
against the Property to be released and satisfied out of the proceeds of the
Repurchase Price. This Agreement shall not be subject to any deed of trust or
other financial lien.


8.Title Insurance and Closing Costs. In the event Agency shall exercise its
Option, Agency shall have the right to procure from a title company of its
choice, an owner’s policy of title insurance that insures marketable fee title
to the Property, subject only to matters of record as of the date the Owner
purchased the Property (and excluding all liens and monetary encumbrances
created by Owner), together with such endorsements as Agency may require. Owner
shall pay for the cost of the standard coverage owner’s title insurance policy,
and Agency shall pay for the additional cost related to the issuance of an
extended coverage owner’s title insurance policy, as well as the cost of any
endorsements thereto (except for endorsements related to mechanic’s liens as set
forth below). Owner agrees to cooperate in causing the owner’s policy of title
insurance to issue, and it shall remove or cause to be removed those mechanic’s
liens or monetary encumbrances that it has created or permitted, or, in the case
of mechanic’s liens, to cause (at Owner’s expense) an endorsement to be issued
by the title company. Agency shall pay all recording fees. Owner shall pay all
documentary or transfer taxes, if any. Agency and Owner shall equally share
escrow fees. All unpaid ad valorem taxes shall be prorated between the Agency
and Owner as of the date of Closing. No brokers or real estate agents shall be
utilized in such transaction and no commissions will be due any broker or agent.
Each party shall indemnify the other from any liability for any such fees or
commissions incurred by it. At Closing, Owner shall also execute and deliver any
affidavit or lien waiver reasonably requested by the Agency’s title insurer and
a non-foreign affidavit.


9.Default. If Agency exercises its Option, and the sale and purchase of the
Property is not timely consummated on account of a default by Owner under any of
its obligations in this Agreement, Agency shall be entitled to pursue any and
all available remedies at law or in equity, including the remedy of specific
performance of Owner’s obligations hereunder. Additionally, Owner shall
reimburse Agency for its out-of-pocket expenses incurred in connection with the
exercise of Option, or the enforcement of its rights under this Agreement.
10.General Provisions.


(a)Captions. The captions, headings, and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


(b)Number and Gender of Words. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.


(c)Attorneys’ Fees. In any legal or equitable proceeding for the enforcement of,
or to restrain the violation of, or otherwise pertaining to a dispute concerning
this Agreement or any provision hereof, by reference or otherwise, the
prevailing Party shall be entitled to an award of reasonable attorneys’ fees in
such amount as may be fixed by the court in such proceedings,

2

--------------------------------------------------------------------------------




in addition to costs of suit. If counsel is otherwise employed to enforce this
Agreement or any provision hereof, the Party forced to take action that does not
involve litigation shall be entitled to its reasonable attorneys’ fees.
(d)Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be deemed to be delivered,
whether actually received or not, three (3) days after deposit in a regularly
maintained receptacle for the United States mail, registered or certified, or
another commercially acceptable means requiring a return receipt, postage
prepaid, addressed as follows:


If to Owner:    Overstock.com, Inc.
6350 South 300 East
Salt Lake City, Utah 84121
Attn: Carter Lee


With a copy to:     Overstock.com Inc.
Office of the General Counsel
6350 South 3000 East
Cottonwood Heights, Utah 84121
Attn: Mark Griffin


If to Agency:    Redevelopment Agency of Midvale City
Midvale City Hall
655 West Center Street
Midvale, Utah 84047
Attention: Executive Director


With a copy to:    Jones, Waldo, Holbrook & McDonough, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Attention: Tom Berggren


Upon at least ten (10) days prior written notice, each Party shall have the
right to change its address to any other address within the United States of
America.
(e)Governing Law. This Agreement is intended to be performed in the State of
Utah, and the laws of Utah shall govern the validity, construction, enforcement,
and interpretation of this Agreement, unless otherwise specified herein.


(f)Entirety and Amendments. This Agreement, together with the Purchase
Agreement, embodies the entire agreement between the Parties and supersedes any
prior agreements and understandings, if any, relating to the Property, and may
be amended or supplemented only by an instrument in writing executed by both
Agency and Owner.


(g)Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.


(h)Further Acts. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and delivered by Agency and Owner, Agency
and Owner agree to perform, execute and deliver or cause to be performed,
executed, and delivered any and all such further acts, deeds and assurances as
may be necessary to consummate the transactions contemplated hereby.


(i)Survival. Except as otherwise provided for herein, all agreements, covenants,
representations and warranties contained herein shall survive the expiration or
termination of this Agreement and the performance by Owner of its obligations
hereunder.


(j)Warranty against Payment of Consideration for Agreement. Owner warrants that
it has not paid or given, and will not pay or give, any third person any money
or other consideration for obtaining this Agreement, other than normal costs of
conducting business and costs of professional services such as architects,
engineers and attorneys.



3

--------------------------------------------------------------------------------




(k)Nonliability of Agency Officials and Employees. No member, official or
employee of Agency shall be personally liable to Owner, or any successor in
interest, in the event of any default or breach by Agency or for any amount
which may become due to Owner or its successor or on any obligation under the
terms of this Agreement.


(l)Recordation. This Agreement or a memorandum of this Agreement shall be
recorded in the office of the Salt Lake County Recorder.


(m)No Relationship of Principal and Agent. Nothing contained in this Agreement,
nor any acts of the Parties shall be deemed or construed to create the
relationship of principal and agent or of limited or general partnership or of
joint venture or of any other similar association between Agency, its successors
or assigns, or Owner, its successors or assigns.


(n)No Presumption. This Agreement shall be interpreted and construed only by the
contents hereof and there shall be no presumption or standard of construction in
favor of or against either Party.


(o)Exhibits. All references to Exhibits contained herein are references to
exhibits attached hereto, all of which are made a part hereof for all purposes.


(p)Days. Unless otherwise specified in this Agreement, a reference to the word
“days” shall mean calendar days. The term “business days” shall mean each day of
the week except weekends and federal holidays during which the United States
mail is not delivered.


(q)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all such counterparts shall
constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.




AGENCY:
REDEVELOPMENT AGENCY OF MIDVALE CITY
By:
/s/ JOANN SEGHINI
 
 
Print Name:
JoAnn Seghini
 
 
Its:
Chief Administrative Officer
 
 

By:
/s/ KANE LOADER
 
 
Print Name:
Kane Loader
 
 
Its:
Executive Director
 
 



Approved as to legal form:


Jones, Waldo, Holbrook & McDonough, P.C.


By: R. Berger
    
OWNER:
O.COM LAND, LLC, a Utah limited liability company
By:
/s/ CARTER LEE
 
 
Print Name:
Carter Lee
 
 
Its:
Manager
 
 

            

5

--------------------------------------------------------------------------------




STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the 17th day of September, 2014, personally appeared before me JoAnn Seghini,
who being by me duly sworn did say she is the Chief Administrative Officer of
The Redevelopment Agency of Midvale City, and that the within and foregoing
instrument was signed on behalf of said Agency.




Ron L. Anderson
NOTARY PUBLIC
Residing at: Midvale, UT
My Commission Expires:11/1/14










STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the 17th day of September, 2014, personally appeared before me Kane Loader,
who being by me duly sworn did say he is the Executive Director of The
Redevelopment Agency of Midvale City, and that the within and foregoing
instrument was signed on behalf of said Agency.




Ron L. Anderson
NOTARY PUBLIC
Residing at: Midvale, UT
My Commission Expires: 11/1/14




[Acknowledgments Continued on Following Page]

6

--------------------------------------------------------------------------------




STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the 19th day of September, 2014, personally appeared before me Carter Lee,
who being by me duly sworn did say he/she is the manager of O.com Land, LLC, a
Utah limited liability company, and that he/she had signed the within and
foregoing instrument on behalf of such limited liability company in such
capacity.




Kirstie Burden
NOTARY PUBLIC
Residing at: 9656 Bluffside Dr, Sandy, UT 84092
My Commission Expires: 6/22/15

7

--------------------------------------------------------------------------------




EXHIBIT A


Description of the Property


That certain real property located in Salt Lake County, Utah more particularly
described as follows:


Lot 10, View 72 Retail Subdivision Amended, according to the plat thereof, as
recorded in the office of the Salt Lake County Recorder


Tax Parcel No. 21-26-279-002

8